        Case 5:20-md-02966-LHK Document 17 Filed 01/12/21 Page 1 of 6




 1   Michael Shipley (SBN 233674)
     KIRKLAND & ELLIS LLP
 2   555 South Flower Street
     Los Angeles, California 90071
 3   Telephone:    +1 213 680-8348
     Facsimile:    +1 213 680-8500
 4   michael.shipley@kirkland.com

 5   Attorney for Defendants Amneal Pharmaceuticals, LLC,
     Lupin Pharmaceuticals Inc., Lupin Inc., Lupin Ltd.,
 6   Sun Pharmaceutical Holdings USA, Inc., and
     Sun Pharmaceutical Industries, Inc.
 7   [Submitting Counsel on Signature Page]

 8

 9

10                             UNITED STATES DISTRICT COURT
11                          NORTHERN DISTRICT OF CALIFORNIA
12

13

14     IN RE: XYREM (SODIUM OXYBATE)                 Case No. 5:20-md-02966-LHK
15     ANTITRUST LITIGATION                          JOINT STIPULATION AND
                                                     [PROPOSED] ORDER TO EXTEND
16                                                   CASE MANAGEMENT
                                                     CONFERENCE
17

18

19

20

21

22

23

24

25

26

27

28
                                                1
      Case No. 5:20-md-02966-LHK         JOINT STIPULATION AND [PROPOSED] ORDER
                                         TO EXTEND CASE MANAGEMENT CONFERENCE
         Case 5:20-md-02966-LHK Document 17 Filed 01/12/21 Page 2 of 6




 1          The parties jointly stipulate and agree, subject to the Court’s approval, to a modest

 2   extension of the date for the Initial Case Management Conference, currently set for Friday, January

 3   22, 2021 at 2:00 p.m.

 4          WHEREAS, on January 5, 2021, the Court set the Initial Case Management Conference for

 5   Friday, January 22, 2021 at 2:00 p.m. (Dkt. No. 3);

 6          WHEREAS, counsel for certain parties are unavailable at this time;

 7          WHEREAS, the Court’s Weekly Court Calendar Schedule instructs that Civil Case

 8   Management conferences are held on Wednesdays at 2:00 p.m.;

 9          WHEREAS, the parties met and conferred and have agreed, subject to the Court’s approval,

10   to extend the Initial Case Management Conference until another date as directed by the Court. The

11   parties are available at the Court’s regularly scheduled times for case management conferences,

12   including Wednesday, February 3, 2021 at 2:00 p.m., but are not available on Wednesday, January

13   27, 2021;

14          NOW THEREFORE, the parties, though their undersigned counsel, hereby stipulate,
15   agree and respectfully request that the Court enter an Order rescheduling the Initial Case

16   Management Conference.

17

18   Dated: January 12, 2021

19   By: /s/ Michael Shipley                         By: /s/ Devora W. Allon
     Michael Shipley                                 Devora W. Allon, P.C. (Pro hac vice forthcoming)
20   KIRKLAND & ELLIS LLP                            Jay P. Lefkowitz, P.C. (Pro hac vice forthcoming)
     KIRKLAND & ELLIS LLP                            KIRKLAND & ELLIS LLP
21
     555 South Flower Street                         601 Lexington Avenue
22   Los Angeles, California 90071                   New York, New York 10022
     Telephone:     +1 213 680-8348                  Tel: 212-446-4800
23   Facsimile:     +1 213 680-8500                  devora.allon@kirkland.com
     michael.shipley@kirkland.com                    lefkowitz@kirkland.com
24
     Attorney for Defendants Amneal                  Attorney for Defendants Amneal Pharmaceuticals,
25
     Pharmaceuticals, LLC, Lupin                     LLC, Lupin Pharmaceuticals Inc., Lupin Inc.,
26   Pharmaceuticals Inc., Lupin Inc., Lupin Ltd.,   Lupin Ltd., Sun Pharmaceutical Holdings USA,
     Sun Pharmaceutical Holdings USA, Inc., and      Inc., and Sun Pharmaceutical Industries, Inc.
27   Sun Pharmaceutical Industries, Inc.
28
                                                    2
      Case No. 5:20-md-02966-LHK             JOINT STIPULATION AND [PROPOSED] ORDER
                                             TO EXTEND CASE MANAGEMENT CONFERENCE
        Case 5:20-md-02966-LHK Document 17 Filed 01/12/21 Page 3 of 6




 1   By: /s/ Dena C. Sharp                      By: /s/ Jeffrey Faucette                   .
     Dena C. Sharp (State Bar No. 245869)       Jeffrey Faucette (State Bar No. 193066)
 2   GIRARD SHARP LLP                           SKAGGS FAUCETTE LLP
     601 California Street, Suite 1400          Four Embarcadero Center
 3
     San Francisco, CA 94108                    Suite 1400 PMB #72
 4   Tel: (415) 981-4800                        San Francisco CA 94111
     Fax: (415) 981-4846                        Tel: (415) 295-1197
 5   dsharp@girardsharp.com                     Fax: (888) 980-6547
                                                jeff@skaggsfaucette.com
 6   Attorneys for Plaintiff New York State
     Teamsters Council Health and Hospital      By: /s/ Heidi K. Hubbard
 7
     Fund                                       Heidi K. Hubbard (pro hac vice forthcoming)
 8   By: /s/ Michael M. Buchman                 Stephen Andrews (State Bar No. 205961)
     Michael M. Buchman                         Stanley E. Fisher (pro hac vice forthcoming)
 9   Michelle C. Clerkin                        Benjamin M. Greenblum (pro hac vice
     777 Third Avenue, 27th Floor               forthcoming)
10   New York, NY 10017                         WILLIAMS & CONNOLLY LLP
11   (212) 577-0050                             725 12th Street, N.W.
     mbuchman@motleyrice.com                    Washington, D.C. 20005
12   mclerkin@motleyrice.com                    Tel: (202) 434-5000
                                                Fax: (202) 434-5029
13   Attorneys for Plaintiff The City of        hhubbard@wc.com
     Providence, Rhode Island                   sandrews@wc.com
14                                              sfisher@wc.com
15                                              bgreenblum@wc.com

16                                              Attorneys for Defendants Jazz Pharmaceuticals,
                                                Inc. and Jazz Pharmaceuticals Ireland Limited
17
     By: /s/ Thomas M. Sobol                    By: /s/ Benjamin G. Bradshaw
18   Thomas M. Sobol                            Benjamin G. Bradshaw
19   Jessica MacAuley                           Stephen McIntyre
     HAGENS BERMAN SOBOL SHAPIRO                Brett J. Williamson
20   LLP                                        Monsura A. Sirajee
     55 Cambridge Parkway, Suite 301            O’MELVENY & MYERS LLP
21   Cambridge, MA 02142                        1625 Eye Street, NW, 10th Floor
     Tel: (617) 482-3700                        Washington, DC 20006
22
     Fax: (617) 482-3003                        Tel: (203) 383-5300
23   tom@hbsslaw.com                            Fax: (203) 383-5414
     jessicam@hbsslaw.com                       bbradshaw@omm.com
24                                              smcintyre@omm.com
     Attorneys for Plaintiffs Blue Cross Blue   bwilliamson@omm.com
25   Shield Association and Government          msirajee@omm.com
     Employees Health Association
26
                                                Attorneys for Defendant Par Pharmaceutical, Inc.
27

28
                                                   3
     Case No. 5:20-md-02966-LHK             JOINT STIPULATION AND [PROPOSED] ORDER
                                            TO EXTEND CASE MANAGEMENT CONFERENCE
        Case 5:20-md-02966-LHK Document 17 Filed 01/12/21 Page 4 of 6




 1   By: /s/ Greg S. Asciolla                       By: /s/ Heather M. Burke
     Gregory S. Asciolla                            Heather M. Burke (SBN 284100)
 2   LABATON SUCHAROW LLP                           WHITE & CASE LLP
     140 Broadway                                   3000 El Camino Real
 3
     New York, NY 10005                             2 Palo Alto Square, Suite 900
 4   Tel: (212) 907-0700                            Palo Alto, CA 94306-2109
     Fax: (212) 818-0477                            Tel: (650) 213-0300
 5   gasciolla@labaton.com                          Fax: (650) 213-8158
                                                    hburke@whitecase.com
 6   Attorneys for Plaintiff UFCW Local 1500
     Welfare Fund                                   Jack E. Pace III (pro hac vice)
 7
                                                    WHITE & CASE LLP
 8   By: /s/ Thomas M. Loper                        1221 Avenue of the Americas
     Thomas M. Loper (Pro hac vice)                 New York, New York 10020
 9   LOPER LAW LLC                                  Telephone: (212) 819-8200
     452 Government Street, Suite E                 Fax: (212) 354-8113
10   Mobile, AL 36602                               jpace@whitecase.com
11   Phone: (251) 288-8308
     tloper@loperlawllc.com                         Kathryn J. Mims (pro hac vice)
12                                                  WHITE & CASE LLP
     Attorneys for Plaintiff A.F. of L. – A.G.C.    701 Thirteenth Street, NW
13   Building Trades Welfare Plan                   Washington, District of Columbia 20005
                                                    Telephone: (202) 626-3600
14   By: /s/ Joseph R. Saveri                       Fax: (202) 639-9355
15   Joseph R. Saveri (State Bar No. 130064)        kmims@whitecase.com
     Steven N. Williams (State Bar No. 175489)
16   Kyle P. Quackenbush (State Bar No.             Attorneys for Defendants Hikma Pharmaceuticals
     322401)                                        USA Inc., Eurohealth (U.S.A.), Inc., Roxane
17   Anupama K. Reddy (State Bar No. 324873)        Laboratories, Inc., and West-Ward
     JOSEPH SAVERI LAW FIRM, INC.                   Pharmaceuticals Corp.
18   601 California Street, Suite 1000
19   San Francisco, California 94108                /s/ Christopher T. Holding
     Telephone: (415) 500-6800                      Christopher T. Holding
20   Facsimile: (415) 395-9940                      GOODWIN PROCTER LLP
     jsaveri@saverilawfirm.com                      100 Northern Avenue
21   swilliams@saverilawfirm.com                    Boston, MA 02210
     kquackenbush@saverilawfirm.com                 Tel.: (617) 570-1000
22
     areddy@saverilawfirm.com                       Fax: (617) 523-1231
23                                                  cholding@goodwinlaw.com
     Attorneys for Plaintiff Self-Insured Schools
24   of California                                  Attorney for Defendants Watson Laboratories,
                                                    Inc. and Teva Pharmaceuticals USA, Inc.
25

26

27

28
                                                   4
     Case No. 5:20-md-02966-LHK             JOINT STIPULATION AND [PROPOSED] ORDER
                                            TO EXTEND CASE MANAGEMENT CONFERENCE
          Case 5:20-md-02966-LHK Document 17 Filed 01/12/21 Page 5 of 6




 1    By: /s/ John Macoretta                         /s/ Jane E. Willis
      John Macoretta                                 Jane E. Willis
 2    SPECTOR ROSEMAN & KODROFF                      Janine Paré
      PC                                             ROPES & GRAY LLP
 3
      2001 Market Street, Suite 3420                 Prudential Tower
 4    Philadelphia, PA 19103                         800 Boylston Street
      Tel: (215) 496-0300                            Boston, MA 02199
 5    Fax: (215) 496-6611                            Tel.: (617) 951-7000
      jmacoretta@skrattorneys.com                    Fax: (617) 951-7050
 6                                                   jane.willis@ropesgray.com
      Attorneys for Ruth Hollman                     janine.pare@ropesgray.com
 7

 8                                                   Attorneys for Defendant Mallinckrodt LLC

 9

10                                  ATTORNEY ATTESTATION

11           I, Michael Shipley, hereby attest that the concurrence in the filing of this document has
12   been obtained from the above signatories.
13
                                                           /s/ Michael Shipley
14                                                         Michael Shipley

15

16

17    PURSUANT TO STIPULATION AND GOOD CAUSE SHOWING, IT IS SO ORDERED:
18           The Initial Case Management Conference is rescheduled to _______________________.
19

20    Date: _______________, 2021
21
                                                                  HONORABLE LUCY H. KOH
22                                                                United States District Judge
23

24

25

26

27

28
                                                    5
       Case No. 5:20-md-02966-LHK            JOINT STIPULATION AND [PROPOSED] ORDER
                                             TO EXTEND CASE MANAGEMENT CONFERENCE
         Case 5:20-md-02966-LHK Document 17 Filed 01/12/21 Page 6 of 6




 1                                     CERTIFICATE OF SERVICE
 2
            I hereby certify that on January 12, 2021, I electronically filed the with the clerk of the
 3
     court by using the CM/ECF system, which will automatically send an e-mail notification of such
 4
     filing to all registered CM/ECF users.
 5

 6

 7   January 12, 2021                              Respectfully submitted,

 8                                                 KIRKLAND & ELLIS LLP

 9

10                                                 /s/ Michael Shipley
                                                   Michael Shipley
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     6
      Case No. 5:20-md-02966-LHK              JOINT STIPULATION AND [PROPOSED] ORDER
                                              TO EXTEND CASE MANAGEMENT CONFERENCE
